DREW, Justice.
While three points are argued in appellant’s brief, the sole question in this appeal is whether the trial court erred in refusing to appoint a curator for Lacy A. Nelson on the petition of his wife.
The order appealed from was entered following a written appearance and answer of the respondent, Lacy A. Nelson, and after testimony had been taken. Whether the court committed error in failing to appoint the curator cannot be determined in the absence of the testimony which was before the trial court. No such testimony appears in the original record filed in this Court nor in the appendix to the .brief. We glean, from the record that such testimony was not reported. It is, therefore, obvious that the appellant has failed to carry his burden in this Court of clearly establishing reversible error.
Affirmed.
TERRELL, C. J., and HOBSON and O’CONNELL, JJ., concur.